UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7275


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFF ERIC CHESSER,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cr-01392-CMC-1; 3:12-cv-01484-CMC)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Jeff Eric Chesser, Appellant Pro Se.     Jimmie Ewing, Assistant
United States Attorney, Nancy Chastain Wicker, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeff Eric Chesser seeks to appeal the district court’s

order    dismissing      as   successive       his   28     U.S.C.A.   § 2255     (West

Supp.    2012)    motion.       The    order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)          (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this     standard        by       demonstrating     that

reasonable       jurists      would    find     that      the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on    procedural       grounds,       the    prisoner       must

demonstrate      both    that    the    dispositive         procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Chesser has not made the requisite showing. *                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

     *
       Chesser’s motion also did not qualify for consideration
under 28 U.S.C.A. § 2241 (West 2006 & Supp. 2012). In re Jones,
226 F.3d 328, 333-34 (4th Cir. 2000).



                                           2
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3